Title: To George Washington from Major Benjamin Tallmadge, 23 December 1778
From: Tallmadge, Benjamin
To: Washington, George


  
    Sir
    Fairfield [Conn.] Decr 23d 1778
  
Having arrived here last Evening from Durham, I happily found your’s of the 17th inst. & a letter from C—— which had just arrived & is now enclosed.
Since your Excellency judges it improper to have an interview with C——, any private instructions which you may wish to transmit him, not so proper for me to transcribe, may be very safely convey’d to him; as from the Regularity of his Dispatches, & the Characters of the Persons who I know are intrusted with their Conveyance from N.Y. to Brook Haven, I dare venture to say there is not the least probability, & I had almost said hardly a possibility of a Discovery.
Another letter will be ready for our reception on the other side by the 4th of next month, which will be duly forwarded. I am, with the greatest Regard, your Excellency’s most obedt & Hble Servt

  Benja. Tallmadge

